DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because the phrase “the convex surface of the cradle” lacks antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerutti et al. (US 2015/0027822).
Regarding claim 11, Cerutti discloses a spring device (see Abstract, FIGS. 5-7) for a disc brake comprising a disc (2) and a brake caliper (4) having a caliper body adapted to straddle the disc and at least one brake pad (13) adapted to press, when biased by thrust from the brake caliper, against a facing braking surface of the disc (see e.g. FIGS. 5-8), said disc brake defining an axial direction either parallel to or coinciding with the rotation axis of the disc, a radial direction orthogonal to the axial direction, and a tangential or circumferential direction, orthogonal to both the axial direction and the radial direction (see e.g. FIGS. 5-8); and wherein a radially inner sense, or radially inner direction, directed in radial direction towards the rotation axis of the disc, and an opposite radially outer sense, or outer radial see FIGS. 5-8); said spring device comprising a spring body (100) having prevalently longitudinal development (see FIG. 8), comprising: at least one coupling portion (107), to connect said spring device to a portion (101) of an associable brake caliper in removable manner; at least one first thrust portion (A) (see Annotated FIG. 8, below), or disc-inlet-side thrust portion, at least one second trust portion (B) (see Annotated FIG. 8, below), or disc-outlet-side thrust portion, longitudinally opposite to said disc-inlet-side thrust portion with respect to said coupling portion of the trust body (see Annotated FIG. 8, below); said at least one first thrust portion and said at least one second thrust portion being adapted to bias at least one brake pad in the axial direction away from the disc (see e.g. FIG. 7, free ends (103) are inclined upward, thereby generating force on pad in direction away from the disc), in the inner radial direction (see e.g. FIG. 7, free ends (103) are inclined upward, thereby generating force on pad in direction toward the inner radial direction), and in the tangential direction in opposition to the rotation direction of the disc (see e.g. FIG. 7, 8, free ends (103) are inclined inward, thereby generating force on pad in tangential direction); wherein each of said at least one first thrust portion and said at least one second thrust portion comprises at least one cradle comprising a convex surface (103) (see FIGS. 7, 8), which in working position substantially faces the inner radial direction and is adapted to face the at least one brake pad (see FIGS. 7, 8); and31-28087 wherein said convex surface of the at least one cradle comprises a thrust surface, adapted to form an axial, tangential and radial abutment reference for at least one portion of a support plate of the at least one brake pad (see FIGS. 7, 8; free ends (103) are inclined upward and inward, thereby generating axial, tangential and radial abutment references), so that said at least one pad, by pressing against said convex surface of the cradle of said at least one first thrust portion and of said at least one second thrust portion, puts in traction the spring body of said spring device between said disc-inlet-side thrust portion and said disc-outlet-side thrust portion, providing an assembly preload to the spring device (see FIGS. 7, 8; free ends see also ¶¶ 0063, 0064).  

    PNG
    media_image1.png
    361
    463
    media_image1.png
    Greyscale

Regarding claim 12, Cerutti discloses that said at least one first thrust portion and said at least one second thrust portion elastically bias said at least one brake pad (see ¶¶ 0063, 0064).
Regarding claim 13, Cerutti discloses that said spring device is made in one single piece (see ¶ 0067).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cerutti et al. (US 2015/0027822) in view of Nanri (US 2014/0251736).
Regarding claim 14, Cerutti discloses a spring device (see Abstract, FIGS. 5-7) for a disc brake comprising a disc (2) and a brake caliper (4) having a caliper body adapted to straddle the disc and at least one brake pad (13) adapted to press, when biased by thrust from the brake caliper, against a facing braking surface of the disc (see e.g. FIGS. 5-8), said disc brake defining an axial direction either parallel to or coinciding with the rotation axis of the disc, a radial direction orthogonal to the axial direction, and a tangential or circumferential direction, orthogonal to both the axial direction and the radial direction (see e.g. FIGS. 5-8); and wherein a radially inner sense, or radially inner direction, directed in radial direction towards the rotation axis of the disc, and an opposite radially outer sense, or outer radial direction are defined (see FIGS. 5-8); said pad and spring assembly comprising at least one brake pad (13) and at least one spring device (100); wherein said at least one brake pad comprises at least one friction material (A) and at least one support plate (B) (see Annotated FIG. 7, below), said at least one support plate comprising a friction surface (B) with which said friction material is associated (see Annotated FIG. 7, below), an opposite plate back (see Annotated FIG. 7, below, surface facing away from point of view and opposite to surface (B)), adapted to form an abutment reference of a brake caliper which can be associated with the brake pad, and a plate edge (C) which delimits said friction surface and see FIGS. 5-8); said plate edge comprising a radially inner edge (C1), facing the radially inner direction, and a radially outer edge (C2), facing in the radially outer direction (see Annotated FIG. 7, below), wherein said radially outer edge comprises at least one protrusion edge (D) which delimits at least one protrusion of the support plate (see Annotated FIG. 7, below);51-28087 said at least one ramp forms an abutment reference for said at least one thrust surface of either said at least one disc-inlet-side thrust portion or said at least one disc-outlet-side thrust portion of the spring device which biases said at least one brake pad in the axial, tangential and the inner radial directions (see FIGS. 7, 8; free ends (103) are inclined upward and inward, thereby generating axial, tangential and radial abutment references) (see also ¶¶ 0063, 0064), so that, by pressing said at least one brake pad in the outer radial direction against the convex surface of the cradle of said at least one disc inlet thrust portion and of said at least one disc-outlet-side thrust portion of the spring device, said at least one protrusion of the support plate puts in traction the spring body between said disc-inlet-side thrust portion and said disc-outlet-side thrust portion, providing an assembly preload to the spring device (see FIGS. 7, 8; free ends (103) are inclined upward and inward, thereby generating axial, tangential and radial abutment references) (see also ¶¶ 0063, 0064).  

    PNG
    media_image2.png
    603
    764
    media_image2.png
    Greyscale

Cerutti does not disclose that said at least one protrusion edge comprises at least one ramp surface, inclined with respect to the radial direction and to the tangential direction.
Nanri teaches a pad and spring assembly comprising a pad (29) a protrusion edge (92) comprising at least one ramp surface (104).  
It would have been obvious to configure the protrusion to have an angled surface for an application of force from the spring to thereby generate a sufficient bias in the inner radial and circumferential directions of the disc, thereby reducing the generation of noises (see e.g. Nanri, ¶¶ 0135, 0136, 0170, 0171).
see FIG. 11).  
Regarding claim 16, Nanri teaches that said radially outer edge of the support plate comprises two separate protrusions (92), tangentially opposite with respect to said median axis (see FIG. 11), wherein each of said two separate protrusions comprises a ramp surface (104), so that said radially outer edge of the support plate comprises two opposite ramp surfaces (see FIG. 11).
Regarding claim 17, Cerutti discloses a brake caliper (4) for a disc brake (see Abstract, FIGS. 5-8), said disc brake defining an axial direction either parallel to or coinciding with the rotation axis of brake disc (see FIGS. 5-8), a radial direction orthogonal to the axial direction (see FIGS. 5-8), and a tangential or circumferential direction (see FIGS. 5-8), orthogonal both to the axial direction and to the radial direction (see FIGS. 5-8); and wherein a radially inner sense, or radially inner direction, directed in radial direction towards the rotation axis of the disc, and an opposite radially outer sense, or outer radial direction are defined (see FIGS. 5-8);  71-28087 said brake caliper comprises a caliper body (4), adapted to be arranged straddling the disc and at least one pad and spring assembly, according to claim 14 (see claim 14, above), wherein said caliper body comprises: two opposite elongated elements (7, 8) each of which is adapted to face a braking surface of the disc either directly or indirectly via said at least one brake pad (see FIGS. 5-8), at least one caliper bridge (101) which connects said two elongated elements to each other (see FIGS. 5-8), wherein said spring device biases at least one brake pad in the axial direction away from the disc (see e.g. FIG. 7, free ends (103) are inclined upward, thereby generating force on pad in direction away from the disc) in an inner radial direction(see e.g. FIG. 7, free ends (103) are inclined upward, thereby generating force on pad in direction toward the inner radial direction), and in the tangential direction opposite to the rotation sense of the disc to contrast the tangential acceleration of the brake pad during the braking action (see e.g. FIG. 7, 8, free ends (103) are inclined inward, thereby generating force on pad in tangential direction) and wherein during the braking action, said at least one see e.g. FIG. 7, 8, free ends (103) are inclined inward, thereby generating force on pad in tangential direction).
Cerutti does not disclose that said spring device is coupled by snapping its coupling portion to the caliper bridge.  
Nanri teaches that said spring device is coupled by snapping its coupling portion (151) to the caliper bridge (16).  
It would have been obvious to configure the coupling portion of Cerutti to have a “snapping” configuration to allow the spring to be assembled to the caliper after the central bridge has been assembled to the caliper.  
Regarding claim 18, Cerutti discloses that said caliper bridge (101) is a central caliper bridge (see FIG. 5).  Nanri teaches that said spring device couples by snapping its coupling portion to the central caliper bridge (see FIG. 8).
Regarding claim 19, Cerutti discloses that said caliper body comprises two caliper half-bodies (see FIGS. 5-8).
Regarding claim 20, Cerutti discloses that at least one brake caliper, according to claim 17, and at least one disc comprising opposite braking surface (see e.g. FIG. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

November 4, 2021